

	

		III

		109th CONGRESS

		1st Session

		S. RES. 287

		IN THE SENATE OF THE UNITED STATES

		

			October 25, 2005

			Mr. Levin (for himself,

			 Ms. Stabenow, Mr. Frist, Mr.

			 Reid, Mr. Obama,

			 Mr. Kennedy, Mr. Schumer, Mr.

			 Voinovich, Mr. Martinez,

			 Mr. Brownback, Mr. Allen, Mr.

			 Talent, Mr. McConnell,

			 Mrs. Dole, Mr.

			 Chambliss, Mr. Thomas,

			 Mrs. Hutchison, Mrs. Clinton, Mr.

			 Harkin, Mrs. Boxer,

			 Mrs. Feinstein, Mr. Kerry, Mr.

			 Durbin, Mr. Akaka,

			 Mr. Baucus, Mr.

			 Bayh, Mr. Biden,

			 Mr. Bingaman, Mr. Byrd, Ms.

			 Cantwell, Mr. Carper,

			 Mr. Conrad, Mr.

			 Corzine, Mr. Dayton,

			 Mr. Dodd, Mr.

			 Dorgan, Mr. Feingold,

			 Mr. Inouye, Mr.

			 Jeffords, Mr. Johnson,

			 Mr. Kohl, Ms.

			 Landrieu, Mr. Lautenberg,

			 Mr. Leahy, Mr.

			 Lieberman, Mrs. Lincoln,

			 Ms. Mikulski, Mrs. Murray, Mr. Nelson of

			 Florida, Mr. Nelson of

			 Nebraska, Mr. Pryor,

			 Mr. Reed, Mr.

			 Rockefeller, Mr. Salazar,

			 Mr. Sarbanes, and

			 Mr. Wyden) submitted the following

			 resolution; which was considered and agreed to

		

		 RESOLUTION

		Honoring the life of and expressing the

		  condolences of the Senate on the passing of Rosa Parks. 

	

	

		Whereas Rosa Parks was born on February 4, 1913, as Rosa

			 Louise McCauley, to James and Leona McCauley in Tuskegee, Alabama;

		Whereas her moral clarity and quiet dignity shaped and

			 inspired the Civil Rights Movement in the United States over the last

			 half-century;

		Whereas Rosa Parks was educated in Pine Level, Alabama,

			 until the age of 11, when she enrolled in the Montgomery Industrial School for

			 Girls and then went on to attend the Alabama State Teachers College High

			 School;

		Whereas on December 18, 1932, Rosa McCauley married

			 Raymond Parks and settled in Montgomery, Alabama;

		Whereas, together, Raymond and Rosa Parks worked in the

			 Montgomery, Alabama branch of the National Association for the Advancement of

			 Colored People (NAACP), where Raymond Parks served as an active member and Rosa

			 Parks served as a secretary and youth leader;

		Whereas on December 1, 1955, Rosa Parks was arrested for

			 refusing to give up her seat in the colored section of the bus

			 to a white man on the orders of the bus driver because the white

			 section was full;

		Whereas the arrest of Rosa Parks led African Americans and

			 others to boycott the Montgomery city bus line until the buses in Montgomery

			 were desegregated;

		Whereas the 381-day Montgomery bus boycott encouraged

			 other courageous people across the United States to organize in protest and

			 demand equal rights for all;

		Whereas most historians date the beginning of the

			 modern-day Civil Rights Movement in the United States to December 1,

			 1955;

		Whereas the fearless acts of civil disobedience displayed

			 by Rosa Parks and others resulted in a legal action challenging Montgomery's

			 segregated public transportation system, which subsequently led to the United

			 States Supreme Court, on November 13, 1956, affirming a district court decision

			 that held that Montgomery segregation codes deny and deprive African Americans

			 of the equal protection of the laws (352 U.S. 903);

		Whereas in 1957, Rosa Parks moved to Detroit,

			 Michigan;

		Whereas in 1965, Representative John Conyers hired Rosa

			 Parks as a member of his staff, where she worked in various administrative jobs

			 for 23 years and retired in 1988 at age 75;

		Whereas Rosa Parks continued her civil rights work by

			 starting the Rosa and Raymond Parks Institute for Self Development in 1987, a

			 nonprofit organization that motivates young people to reach their highest

			 potential;

		Whereas the Rosa and Raymond Parks Institute for Self

			 Development offers educational programs for young people, including two

			 signature programs: first, Pathways to Freedom, a 21-day program that

			 introduces students to the Underground Railroad and the civil rights movement

			 with a freedom ride across the United States and Canada, tracing the

			 underground railroad into civil rights, and second, Learning Centers and Senior

			 Citizens, a program that partners young people with senior citizens where the

			 young help the senior citizens develop their computer skills and senior

			 citizens mentor the young;

		Whereas Rosa Parks has been commended for her work in the

			 realm of civil rights with such recognitions as the NAACP's Spingarn Medal, the

			 Martin Luther King, Jr., Nonviolent Peace Prize, the Presidential medal of

			 Freedom, and the Congressional Gold Medal;

		Whereas Time magazine named Rosa Parks one of the

			 100 most influential people of the 20th century, The Henry Ford

			 Museum in Michigan bought and exhibited the bus on which she was arrested, and

			 The Rosa Parks Library and Museum opened in Montgomery in 2000;

		Whereas in 2005, the year marking the 50th anniversary of

			 Rosa Parks' refusal to give up her seat on the bus, we recognize the courage,

			 dignity, and determination displayed by Rosa Parks as she confronted injustice

			 and inequality; and

		Whereas in 1988 Rosa Parks said: I am leaving this

			 legacy to all of you . . . to bring peace, justice, equality, love and a

			 fulfillment of what our lives should be. Without vision, the people will

			 perish, and without courage and inspiration, dreams will die—the dream of

			 freedom and peace: Now, therefore, be it

		

	

		That the Senate honors the life and

			 accomplishments of Rosa Parks and expresses its condolences on her

			 passing.

		

